Citation Nr: 0609690	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C with liver 
transplant.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
The veteran

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In February 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.  

At the hearing and on the record, veteran withdraw from the 
appeal the claim for nonservice-connected pension.  
Accordingly, this issue is no longer in appellate status and 
it will not be addressed by the Board. 


FINDING OF FACT

Hepatitis C with liver transplant is unrelated to an injury, 
disease, or event during active service.  


CONCLUSION OF LAW

Hepatitis C with liver transplant was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006), holding that the VCAA notice 
requirements in a claim of service connection must also 
include provisions, pertaining to the degree of disability 
and the effective date of the disability in the event of the 
award of service connection.

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letters, dated in July 2002 
and October 2002, to the extent that the veteran was notified 
of the evidence needed to substantiate a claim of service 
connection, namely, evidence of current hepatitis C, evidence 
of symptoms of hepatitis C or exposure to risk factors for 
hepatitis C during service, and evidence of a relationship 
between current hepatitis C and symptoms or risk factors of 
hepatitis C during service.  The veteran was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could authorize VA to 
obtain other non-Federal records on his behalf.  In the March 
2003 statement of the case (SOC), the RO cited the provision 
of 38 C.F.R. § 3.159, to provide "any evidence in the 
claimant's possession that pertains to a claim."  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action described above cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument, which he did, and evidence, and to address the 
issue at a hearing, which he did too.  For these reasons, the 
veteran has not been prejudiced by timing of the 38 C.F.R. 
§ 3.159 notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).

Although the VCAA notice did not include the provisions, 
pertaining to the degree of disability or the effective date 
of the award, if granted, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as the preponderance of the evidence is against the claim of 
service connection; therefore, any question as to the degree 
of disability or effective date to be assigned is rendered 
moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  



Factual Background

Service medical records contain no complaint, finding, or 
history of hepatitis C.  It was noted upon induction 
examination that the veteran had a tattoo on his left upper 
arm.  At time of separation, a tatoo on the right upper arm 
was noted.  

After service, private medical records disclose that the 
veteran had abnormal liver tests in 1998.  He was diagnosed 
with cirrhosis of the liver with anasarcoma in 1999.  The 
records reveal that the veteran had refrained from drinking 
alcohol for about 10 years, but there was period about 15 
years earlier when he used intravenous drugs.  

VA records from 1999 through 2003 show that in February 2002 
the veteran underwent a liver transplant because of hepatitis 
C.  There was no clear source of the hepatitis C.  Risk 
factors include a brief period of intravenous drug abuse in 
1978 that was in the medical record, but denied by the 
veteran, a history of tattoos, and multiple unprotected 
sexual encounters.  When examined by VA in May 2003, it was 
noted that the veteran had undergone a successful liver 
transplant, and he was recovering slowly. 

In statements in July 2002, October 2002, and February 2003, 
and in testimony at a February 2005 hearing, the veteran 
reiterated his contention that his liver disease resulted 
from hepatitis C of service origin.  His in-service risk 
factors included exposure to chemicals, getting tattoos, 
unprotected sex, inoculations from an air gun, and exposure 
to blood when helping wounded soldiers onto helicopters.  He 
denied the use of intravenous drugs. He testified that he had 
some tattoos before service. 

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.
The service medical records are silent for a complaint, 
finding, or history of hepatitis C.  After service, hepatitis 
C was found in 1999 after abnormal liver tests in 1998.  In 
2002, the veteran had a liver transplant because of hepatitis 
C. 

As for risk factors during service, neither exposure to 
chemicals nor inoculations is considered a risk factor for 
hepatitis C.  Veterans Benefits Administration (VBA), 
Director Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, Fast 
letter 04-13 (June 29, 2004). 

As for tattoos, the veteran testified that he had some 
tattoos before service.  And he may have had one during 
service.  The veteran also testified to high risk sexual 
practices during service, and exposure to blood from wounded 
soldiers.  Exposure to blood alone without evidence of 
exposure to contaminated blood is not a risk factor.  
Moreover, neither the tattoos, high risk sexual practices, 
nor exposure to blood has been identified by competent 
medical evidence as the source of hepatitis C.  Rather the 
medical evidence at the time of the liver transplant 
documents that the source of hepatitis C was unknown. 

As for intravenous drug abuse that is in the medical record, 
but denied by the veteran, such drug abuse has not been 
identified by competent medical evidence as the source of 
hepatitis C. 

Where as here, the determinative issue involves medical 
causation, competent medical evidence of nexus or 
relationship between the post-service diagnosis of hepatitis 
C and service is required to support the claim.  The veteran 
as a layperson is not competent to offer a statement or 
testimony about the origins of hepatitis C and consequently 
his statements and testimony to the extent that he associates 
the post-service diagnosis of hepatitis C to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Therefore, the Board must reject the 
veteran's statements and testimony as favorable evidence 
linking post-service hepatitis C to service.



While reasonable doubt is to be resolved in the veteran's 
favor, reasonable doubt exists where there is an approximate 
balance of positive and negative evidence, which does not 
satisfactory prove or disprove the claim.  Service connection 
may not be based on resort to pure speculation or even remote 
possibility.  As the Board may consider only independent 
medical evidence to support its finding, and as there is no 
medical evidence relating hepatitis C to service, there is 
not an approximate balance of positive and negative evidence, 
so that the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C with liver transplant is 
denied.  




____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


